Citation Nr: 1759335	
Decision Date: 12/20/17    Archive Date: 12/28/17	

DOCKET NO.  07-29 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to May 27, 2016 for posttraumatic stress disorder (PTSD) and in excess of 50 percent therefrom.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In December 2013 and April 2016, the Board remanded the matter on appeal to the AOJ for additional substantive development.  

In a June 2017 decision, the RO granted a rating of 50 percent for PTSD effective May 27, 2016.  The Veteran was advised of the grant of the increased rating, but he has not expressed satisfaction with it or withdrawn his appeal.  As such, the appeal for a higher disability rating continues.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, this claim must be remanded again.  The Board previously remanded the claim for an increased initial rating for PTSD in December 2013 for further development.  The record shows that the Veteran was provided a psychiatric examination in October 2012.  It was noted that the October 2012 examiner did not address the findings of a July 2012 Vet Center report which found the Veteran's PTSD symptoms had caused severe impairment in his social and occupational abilities.  

In the Board's December 2013 remand, the examiner was asked to address the July 2012 Vet Center report.  The Veteran underwent a VA PTSD examination in September 2015.  However, the examiner did not address the directive set forth in the previous December 2013 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Additionally, the examiner stated that she had reviewed the record, but she clearly stated that the Veteran's PTSD did not require continuous medication, though the Veteran informed her that he took medication for his disability and the record shows such.  She did not address the inconsistencies between those findings.  

The Board remanded the claim again in April 2016.  In the Board's remand, the VA examiner was asked to specifically consider and comment on the opinions provided in the July 2012 Vet Center report, the October 2012 VA examination and the September 2015 VA examination and also address the use of medications used for the Veteran's PTSD symptoms.  The Veteran underwent examination in May 2016 by the same September 2015 examiner.  Although the VA examiner noted the pertinent medical records, to include the July 2012 Vet Center report and the October 2012 and September 2015 VA examinations, the examiner did not comment on the opinions provided in the July 2012 report and by the October 2012 and September 2015 examiners in connection with this claim or reconcile them with her current opinion.  

A November 2016 Compensation and Pension Exam Inquiry shows that another VA PTSD examination was requested on November 30, 2016.  As a result, the Veteran underwent another VA PTSD examination in March 2017.  See March 22, 2017 electronic correspondence.  Again, although the examiner noted the pertinent medical records, to include the July 2012 Vet Center report and the October 2012 and September 2015 VA examinations, the examiner did not comment on the opinions in the July 2012 report and by the October 2012 and September 2015 examiners provided in connection with this claim or reconcile them with her opinion.  As a result of the May 2016 and March 2017 examiners' failures to address the questions raised in the December 2013 and April 2016 remands, the May 2016 and March 2017 examination reports do not contain sufficient detail and are inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records for PTSD should be obtained and added to the claims file.

2.  Following completion of the above, return the claims file to the March 2017 examiner (or a suitable substitute if that examiner is unavailable) for an addendum opinion.  Pertinent documents in the claims file must be reviewed by the examiner and such should be noted in the report.  The examiner should identify all manifested PTSD symptoms of the Veteran and reconcile, to the extent possible, reports as to the severity of his PTSD, as it affects social and occupational functioning, to include the opinions of his Vet Center care providers, to include in July 2012, with the findings at the October 2012, September 2015, May 2016 and March 2017 examinations for VA.  Also address the use of medications for his PTSD symptoms.  Opinions should be provided based on examination findings, the credible lay evidence of prior symptom manifestations and treatment, a review of the medical evidence of record in its entirety, and sound medical principles.  

A supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

